               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

                                 )
UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )     Criminal No. 2017-24
               v.                )
                                 )
STEVEN BAXTER, SHALICA BAXTER,   )
                                 )
               Defendants.       )
                                 )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Michael L. Sheesley
St. Thomas, U.S.V.I.
     For Steven Baxter.

                               ORDER

GÓMEZ, J.

      Before the Court is the motion of Steven Baxter to suppress

physical evidence.

                 I.   FACTUAL AND PROCEDURAL HISTORY

      On March 31, 2017, Customs and Border Protection (“CBP”)

officers were inspecting incoming mail at the Cyril E. King

Airport on St. Thomas. Bo--a K9 certified to alert to the odor

of marijuana, cocaine, heroin, methamphetamine, ecstasy, and

concealed humans--was smelling packages on an arriving flight at
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 2

the airport. Bo’s handler, Joseph Lopez (“Lopez”), was present.

Bo alerted to a package sent by Priority Mail.1 The package was

sent from Jason Price in South Carolina to Mekelya Meade in St.

Thomas. CBP officer Richard Kouns (“Kouns”)--without consent of

the sender or recipient, or the benefit of a court order--opened

the package and discovered a sweater that smelled of marijuana.

As Kouns was about to put the sweater back into the package, a

magazine and a round of ammunition fell out of the sweater.

Kouns then fully opened the sweater and discovered the parts for

a weapon. See Suppression Hr’g Tr., ECF No. 99 at 25 (June 4,

2018). Lopez later explained that CBP officials regularly open

packages sent from the mainland United States to the United

States Virgin Islands without warrants because the CBP has

“border search authority” under those circumstances. See id. at

35:9.2




1 Priority mail is one of several “classes of mail” that is maintained by the
postal service “for the transmission of letters sealed against inspection.”
39 U.S.C. § 404(c); see also Domestic Mail Manual § 113.2.2 (“Priority Mail
matter is closed against postal inspection.”).
2 Lopez also shared his view that Bo is never wrong. Rather, human

interpretation of what Bo indicates has been wrong.
         Q. Has Bo ever been wrong in the alert that he had provided?
         A. I don’t think Bo is wrong. I think I may do a wrong
         interpretation.
         Q. What does that mean?
         A. With the alert that means that I can see that he changed
         his behavior, like something calls his attention that I can
         believe is an alert, and I do a wrong call, maybe, but I don’t
         see that Bo has been wrong. He has been really reliable for
         the agency finding narcotics.
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 3

      After hearing evidence, the Court asked the United States

why no warrant was sought to search the packages:

        THE COURT: . . . So, why didn’t the Government just
        get a warrant with respect to the item? It’s in the
        Government’s possession. They don’t have to release
        it. . . . Why not get a warrant to just search it
        and avoid all of this?
        MS. VLASOVA: Your Honor, as law enforcement strategy
        and tactic, there is no warrant requirement.

Id. at 116:4-14.

      On April 3, 2017, CBP officers discovered another package

sent by Priority Mail from Jason Price in South Carolina to

Mekelya Meade in St. Thomas. The April 3, 2017, package was

similar in shape, size, and weight to the March 31, 2017,

package. CBP officers x-rayed the package and concluded that it

contained a firearm. Thereafter, the package was opened and

examined. Inside the package, Kouns discovered a firearm, a

magazine, and ammunition. Curiously, after opening the box,

Kouns then had Bo sniff the package. See id. at 89:12-90:7




Suppression Hr’g Tr., ECF No. 99 at 21:2-12. Alternatively, it seems that
whenever Bo incorrectly alerts, Lopez is willing to take the blame by
attributing the error to human interpretation.
        Q. And you’ve said before that Bo has not been wrong but you
        have been wrong before.
        A. Yes, Sir.
        Q. Okay. And so some alerts that Bo has given has led to nothing.
        A. Some alerts that I believe that Bo given [sic] alert to went
        to nothing.
Id. at 31:5-11. In either case, false positives which could trigger
warrantless searches could result.
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 4

      On June 7, 2017, the Grand Jury returned an Indictment

charging Steven Baxter (“Baxter”) with one count of illegally

transporting two firearms in violation of 18 U.S.C. §§

922(a)(5), 924(a)(1)(D), and 924(a)(2). On March 8, 2018, the

Grand Jury returned a Superseding Indictment charging Baxter

with two counts of illegally transporting a firearm in violation

of 18 U.S.C. §§ 922(a)(5), 924(a)(1)(D), and 924(a)(2).

      On March 26, 2018, Baxter moved to suppress the evidence

uncovered by the search of the packages. The Court held an

evidentiary hearing on Baxter’s motion to suppress on June 4,

2018.

                                  II.   DISCUSSION

   The Fourth Amendment protects citizens from “unreasonable

searches and seizures” of “their persons, houses, papers and

effects.” U.S. Const., amend. IV. The Fourth Amendment protects

citizens from governmental intrusions into areas in which

citizens have a “reasonable expectation of privacy.” See, e.g.,

Byrd v. United States, 138 S. Ct. 1518, 1526, 200 L. Ed. 2d 805

(2018). “A ‘search’ occurs when an expectation of privacy that

society is prepared to consider reasonable is infringed.” United

States v. Jacobsen, 466 U.S. 109, 113 (1984).
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 5

   A. Fourth Amendment Standing

      The United States asserts that the packages in this matter

were “sent from a Jason Price and addressed to Mekelya Meade.”

See ECF No. 155 at 2. The United States argues that--because the

packages do not “bear[] his name” and because, “by his not

guilty plea, [Baxter] denies an ownership interest” in the

packages--Baxter has no legitimate expectation of privacy in the

packages. See id.

      “Standing to challenge a search requires that the

individual challenging the search have a reasonable expectation

of privacy in the property searched.” Rakas v. Illinois, 439

U.S. 128 (1978). “Fourth Amendment rights are personal rights,

which, like some other constitutional rights, may not be

vicariously asserted.” Id. at 133-34 (quoting Alderman v. United

States, 394 U.S. 165, 174 (1969)). “A person who is aggrieved by

an illegal search and seizure only through the introduction of

damaging evidence secured by a search of a third person’s

premises or property has not had any of his Fourth Amendment

rights infringed.” Id. at 134; see also United States v. Davis

393 Fed. App’x 895, 898 (3d Cir. 2010).

      “Both senders and addressees of packages or other closed

containers can reasonably expect that the government will not

open them.” United States v. Villarreal, 963 F.2d 770, 774 (5th
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 6

Cir. 1992). The Third Circuit has recognized that “individuals

may assert a reasonable expectation of privacy in packages

addressed to them under fictitious names.” United States v.

Pettiway, 429 Fed. App’x 132, 136 n.5 (3d Cir. 2011) (quoting

Villarreal, 963 F.2d at 774).

      Here, the United States acknowledges that Baxter is also

known as Jason Price. See Indictment, ECF No. 70 at 1, 3, 5

(charging “STEVEN BAXTER a/k/a JASON PRICE” with illegally

mailing firearms). The United States alleges that Baxter, using

his alias Jason Price, mailed the packages at issue in this

matter. Presumably, the packages are relevant because they are

Baxter’s. That is precisely why the United States seeks to use

the packages against Baxter in the United States’s case-in-

chief. Under these circumstances, the Court holds that Baxter

has standing to challenge the admissibility of the packages. As

Baxter has standing to challenge the warrantless searches of the

packages, the Court will next address the validity of the

warrantless searches that occurred here.

   B. Warrantless Searches of Mail

      “Warrantless searches are presumptively unreasonable.”

Horton v. California, 496 U.S. 128, 133 (1990); see also Katz v.

United States, 389 U.S. 347, 357 (1967) (“Searches conducted

without warrants have been held unlawful ‘notwithstanding facts
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 7

unquestionably showing probable cause.’” (quoting Agnello v.

United States, 269 U.S. 20, 33 (1925)). Moreover, it is

irrelevant whether a search impermissibly conducted without a

warrant ultimately uncovers evidence of a crime. See Jacobsen,

466 U.S. at 113 (“Such a warrantless search could not be

characterized as reasonable simply because, after the official

invasion of privacy occurred, contraband is discovered.”).

      Article I, Section 8 of the U.S. Constitution grants

Congress the power “[t]o establish Post Offices and post Roads.”

U.S. Const., Art. I, § 8, cl. 7. This grant of power “embraces

the regulation of the entire postal system of the country,”

which “necessarily involves the right to determine what shall be

excluded” from the mails. Ex parte Jackson, 96 U.S. 727, 728

(1877).

      Since as early as 1877, in Ex parte Jackson, 96 U.S. 727

(1877), the United States Supreme Court has recognized that this

power does not remove mail from the protection of the Fourth

Amendment. See id. In determining the reach of the Fourth

Amendment to mailed matter,

        a distinction is to be made between different kinds
        of mail matter,-between what is intended to be kept
        free from inspection, such as letters, and sealed
        packages subject to letter postage; and what is open
        to inspection, such as newspapers, magazines,
        pamphlets, and other printed matter, purposely left
        in a condition to be examined. Letters and sealed
        packages of this kind in the mail are as fully
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 8

        guarded from examination and inspection, except as
        to their outward form and weight, as if they were
        retained by the parties forwarding them in their own
        domiciles. The constitutional guaranty of the right
        of the people to be secure in their papers against
        unreasonable searches and seizures extends to their
        papers, thus closed against inspection, wherever
        they may be.

Id. at 733.

      In light of that strong protection afforded to sealed mail

packages against searches, the Supreme Court made it clear that

such packages were accorded the same Constitutional protection

as items in a home. That is, only a warrant could justify the

search of a mail package.

        Whilst in the mail, they can only be opened and
        examined under like warrant, issued upon similar
        oath or affirmation, particularly describing the
        thing to be seized, as is required when papers are
        subjected to search in one’s own household.

Id. (emphasis added).

      Moreover, the Jackson Court clearly outlined the limits of

any other law that might purport to subjugate the Constitutional

protection afforded sealed packages against searches.

        No law of Congress can place in the hands of
        officials connected with the postal service any
        authority to invade the secrecy of letters and such
        sealed packages in the mail; and all regulations
        adopted as to mail matter of this kind must be in
        subordination to the great principle embodied in the
        fourth amendment of the Constitution.

Id. (emphasis added).
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 9

      The Supreme Court reaffirmed these principles in United

States v. Van Leeuwen, 397 U.S. 249 (1970) and again in United

States v. Jacobsen, 466 U.S. 109 (1984). In Van Leeuwen, customs

officials suspected that two packages contained gold coins that

had been illegally imported from Canada. 397 U.S. at 249-50. The

packages in question were mailed first-class. Id. at 250. Postal

regulations in effect at the time “describe[d] ‘first-class’

mail as ‘matter closed against postal inspection,’ which

follow[ed] the definition” in the relevant statute. Id. at 250

n.1. The packages were briefly detained while customs officials

obtained a warrant to search them. Id. at 250, 252. Only when

warrants were issued did customs officials inspect the contents

of the packages. Id. at 250. On appeal, the Supreme Court held

that the pre-search detention of the packages was permissible

under the Fourth Amendment. Id. at 253.

      The Supreme Court explained that “[i]t has long been held

that first-class mail such as letters and sealed packages

subject to letter postage—as distinguished from newspapers,

magazines, pamphlets, and other printed matter—is free from

inspection by postal authorities, except in the manner provided

by the Fourth Amendment.” Id. at 251. Analogizing the seizure of

mail to a Terry frisk, the Supreme Court explained that “[t]he

only thing done [by the customs officials] on the basis of
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 10

suspicion was detention of the packages.” Id. at 252. This did

not occasion any “invasion of the right ‘to be secure’ in the

‘persons, houses, papers, and effects’ protected by the Fourth

Amendment against ‘unreasonable searches and seizures.’” Id.

(quoting U.S. Const., amend. IV). While in “theory” “detention

of mail could at some point become . . . unreasonable,” the

detention in Van Leeuwen was reasonable under the Fourth

Amendment. Id. Significantly, law enforcement did not search the

sealed package until they obtained a search warrant.

      In Jacobsen, a package was damaged and torn by a forklift.

The package was in the care of a private freight carrier. 466

U.S. at 111. Employees of the freight carrier opened the package

and discovered a white powdery substance. Id. The employees

notified federal law enforcement officials, who tested the

substance, which was revealed to be cocaine. Id. On appeal, the

Supreme Court held that the search did not violate the Fourth

Amendment. Id. at 126.

      The Fourth Amendment protects individuals’ right “to be

secure in their persons, houses, papers and effects, against

unreasonable searches and seizures.” See U.S. Const., amend. IV.

        When the wrapped parcel involved in this case was
        delivered to the private freight carrier, it was
        unquestionably an “effect” within the meaning of the
        Fourth Amendment. Letters and other sealed packages
        are in the general class of effects in which the
        public at large has a legitimate expectation of
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 11

        privacy; warrantless searches of such effects are
        presumptively unreasonable. Even when government
        agents may lawfully seize such a package to prevent
        loss or destruction of suspected contraband, the
        Fourth Amendment requires that they obtain a warrant
        before examining the contents of such a package. Such
        a warrantless search could not be characterized as
        reasonable simply because, after the official
        invasion   of   privacy   occurred,   contraband   is
        discovered.

Jacobsen, 466 U.S. at 114 (footnotes omitted).

      Significantly, however, the Fourth Amendment only

“proscrib[es] government action; it is wholly inapplicable ‘to a

search or seizure, even an unreasonable one, effected by a

private individual not acting as an agent of the Government or

with the participation or knowledge of any governmental

official.’” Id. at 114 (quoting Walter v. United States, 447

U.S. 649, 662 (1980) (Blackmun, J., dissenting)). In Jacobsen,

“[t]he initial invasions of respondents’ package were occasioned

by private action,” and therefore did not violate the Fourth

Amendment. Id. at 115. The permissibility of the government’s

subsequent actions “must be tested by the degree to which [those

actions] exceeded the scope of the private search.” Id. In that

case, the Supreme Court held that the government’s actions did

not violate any expectation of privacy that had not already been

frustrated by the private freight carrier, and thus did not

violate the fourth amendment. Id. at 126.
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 12

      As the cases cited above illustrate, not all packages

require a warrant prior to being searched. As the Supreme Court

in Ex parte Jackson instructed, “a distinction is to be made

between different kinds of mail matter,-between what is intended

to be kept free from inspection, such as . . . sealed packages,

. . . ; and what is open to inspection, such as . . . printed

matter, purposely left in a condition to be examined.” Ex parte

Jackson, 96 U.S. at 733.

      To that end, Congress directed the Postal Service to

“maintain one or more classes of mail for the transmission of

letters sealed against inspection.” 39 U.S.C. § 404(c) (“Section

404”). Congress has further made clear that any mail designated

as “sealed against inspection” may only be opened “under

authority of a search warrant authorized by law, or by an

officer or employee of the Postal Service for the sole purpose

of determining an address at which the letter can be delivered,

or pursuant to the authorization of the addressee.” Id.

      In accordance with Congress’s mandate, the Postal Service

regulations provide that “[s]ealed mail is mail that under

postal laws and regulations is included within a class of mail

maintained by the Postal Service for the transmission of letters

sealed against inspection.” 39 C.F.R. § 233.3(c)(3). “Unsealed

mail is mail that under postal laws or regulations is not
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 13

included within a class of mail maintained by the Postal Service

for the transmission of letters sealed against inspection.” 39

C.F.R. § 233.3(c)(4). “Sealed mail includes,” among other

classes of mail, “Priority Mail.” 39 C.F.R. § 233.3(c)(3).

      Similarly, through 39 C.F.R. § 111.1, the Postal Service

incorporated into the regulations by reference “the Mailing

Standards of the United States Postal Service, Domestic Mail

Manual, a looseleaf document published and maintained by the

Postal Service.” 39 C.F.R. § 111.1. The Domestic Mail Manual

provides that “Priority Mail matter is closed against postal

inspection.” Domestic Mail Manual § 113.2.2.

      Here, the packages were mailed from South Carolina to the

United States Virgin Islands via Priority Mail. Upon the arrival

of the packages in the Virgin Islands, CBP officers searched the

packages without a warrant. The government seems to have taken

this course because, among other things, the packages did not

bear some indication that they were first-class mail or a

letter.

          Q. . . . [A]re you able to determine if this was
          mailed as a first class mail?
          A. It was mailed as a priority mail.
          Q. What does that mean in terms of whether or not
          it is a first class mail?
          A. First class mail must always have a stamp on it
          that states “first class mail” unless there is some
          separate identify [sic] that clearly defines it as
          first class.
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 14

Suppression Hr’g Tr., ECF No. 99 at 43:8-17. In the absence of a

stamp or some indication that the class of mail is first-class,

the government, since perhaps 2012, has subjected sealed

packages to warrantless searches.

        THE COURT: Officer Lopez, when you say “checking the
        mail,” you mean having -- what do you mean by that?
        THE WITNESS: Checking the cargo, the boxes, the
        cargo, because we’re not allowed to go to the letter.
        We cannot touch the letter mail. So we check all of
        the cargo coming into
        the Virgin Islands.
        Q. (By Mr. Sanchez:) Why can’t you get to the letter,
        to the mail?
        A. Those are the rules that we were explained, we
        cannot touch the letter. Unless we get a search
        warrant, we can’t touch that.

Id. at 33:13-25.

   The government’s position not only seems to be contrary to

well-established Constitutional law, see, e.g., Jacobsen, 466

U.S. at 114 (recognizing “wrapped parcel” containing white

powdery substance as “unquestionably an ‘effect’ within the

meaning of the Fourth Amendment”), remarkably it is even

contrary to the regulations regarding sealed mail packages. See

Domestic Mail Manual § 113.2.2 (““Priority Mail matter is closed

against postal inspection.”). Because Priority Mail is the

equivalent of a “wrapped parcel” sealed against inspection, law

enforcement officers were required to obtain a warrant before

opening the packages. Accordingly, their failure to obtain a

warrant was unconstitutional. Indeed, such a warrantless search
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 15

could only be constitutionally permissible if an exception to

the warrant requirement applied to the searches undertaken here.

   C. Exception to Warrant Requirement

      “Searches conducted outside the judicial process, without

prior approval by a judge or magistrate, are per se unreasonable

under the Fourth Amendment subject only to a few

specifically established exceptions.” Katz, 389 U.S. at 357.

“Such exceptions are based on the Supreme Court’s determination

that a particular search is reasonable, that is, that the

government’s legitimate interests in the search outweigh the

individual’s legitimate expectation of privacy in the object of

the search.” United States v. Salmon, 944 F.2d 1106, 1120 (3d

Cir. 1991); see also United States v. Hyde, 37 F.3d 116, 118 (3d

Cir. 1994). Warrantless border searches are one such exception.

California Bankers Ass’n v. Shultz, 416 U.S. 21, 63 (1974)

(“[T]hose entering and leaving the country may be examined as to

their belongings and effects, all without violating the Fourth

Amendment.”); see also Hyde, 37 F.3d at 118.

      In United States v. Ramsey, 431 U.S. 606 (1977), the United

States Supreme Court recognized that sealed envelopes

originating in another country and entering the United States

fell within the border exception. Indeed, in that case, the

Supreme Court counseled that
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 16

          customs officials could search, without probable
          cause and without a warrant, envelopes carried by an
          entering traveler, whether in his luggage or on his
          person . . . . Surely no different constitutional
          standard should apply simply because the envelopes
          were mailed, not carried. The critical fact is that
          the envelopes cross the border and enter this
          country, not that they are brought in by one mode of
          transportation rather than another. It is their
          entry into this country from without it that makes
          a resulting search “reasonable.”

Id. at 620; cf. United States v. Hyde, 37 F.3d 116 (3d Cir.

1994).3

      To the extent the sealed packages crossed an international

border; that is, in either direction between non-United States

territory and United States territory, arguably the packages may

not be an “effect” protected by the Fourth Amendment. The Court

will next address border issues implicated by the searches here,




3     In United States v. Hyde, 37 F.3d 116 (3d Cir. 1994), the defendants
were subjected to warrantless searches in the St. Thomas airport as they were
leaving the Virgin Islands for Florida. Id. at 117. The Third Circuit held
“that routine customs search of persons and their belongings without probable
cause as they leave the Virgin Islands for the continental United States are
not unreasonable under the Fourth Amendment.” Id. at 117.
      As for the individual’s interest in privacy, the Third Circuit found
this was limited in the same manner as with the international border. Id.
“[B]order searches have been consistently conducted at the border between the
Virgin Islands and the mainland since the United States acquired the Virgin
Islands.” Id. While there might not be universal knowledge of this fact, the
Third Circuit “believe[d] that there [wa]s sufficient public knowledge of the
distinctive status of the Virgin Islands to alert such travelers to the
possibility of border inquiries not experienced at state lines.” Id.
      “Balancing the intrusion on the individual’s Fourth Amendment interests
against the degree to which routine customs searches promote legitimate
governmental interests,” the Third Circuit held that the searches in that
case were not unreasonable under the Fourth Amendment. Id.
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 17

as well as other circumstances that may allow for warrantless

searches.

   D. Presence of Circumstances That May Permit Warrantless
      Searches

      Here, CBP officers subjected packages mailed from South

Carolina to the Virgin Islands to warrantless searches. South

Carolina assuredly is not a foreign country, such that sealed

mail from that state would ordinarily be subject to warrantless

search. Thus, the Priority Mail packages in this case that

originated in South Carolina are sealed domestic mail. See

Domestic Mail Manual § 113.2.2. Second, they remain protected

from a warrantless search unless their native inviolate

character is transformed by some intrusive search by a non-

government agent, e.g., Jacobsen 466 U.S. at 115, or they are

transferred to a foreign territory, see Ramsey, 431 U.S. at 620.

If neither of these circumstances occurred, the Priority Mail

packages here should be free from warrantless searches. If

neither circumstance occurred and a search is permissible,

arguably the Fourth Amendment does not apply in the United

States Virgin Islands. Alternatively, it is arguable that some

hybrid form of the Fourth Amendment exists in the Virgin

Islands, the legal vestiges of which are a version that (1) is

devoid of the normal Fourth Amendment Constitutional protections

highlighted by the Supreme Court in Ex parte Jackson; and (2)
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 18

lacks any reliable and predictable vigor. The Court addresses

each potential transformative circumstance in turn.

      1. Warrantless Searches by a Private Actor

      The record indicates that the searches here were undertaken

solely by government officials. Thus, the searches do not fall

into the category of searches conducted by private actors

(independent of government direction), like that in Jacobsen,

that escape Fourth Amendment scrutiny.

      2. Transfer of Package To or From a Non-United States
         Territory

      The packages at issue here were mailed from the mainland to

the Virgin Islands. They never left United States territory.

Unless some other legally transformative event occurred, a

warrantless search of the Priority Mail packages here would be

unconstitutional. Indeed, if the sealed packages here were

destined for Puerto Rico, there is little dispute that the

packages would be protected from warrantless searches. United

States v. Colon-Solis, 508 F. Supp. 2d 186, 191 n.2 (D.P.R.

2007) (discussing “well-established principle that shipments to

and from Puerto Rico are not subject to inspection under the

border exception to the Fourth Amendment”). The United States

has indicated as much in its supplemental briefing on Baxter’s

motion to suppress. See ECF No. 155 at 1 (“The Court’s initial

inquiry posed two questions. The first question is whether
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 19

Customs and Border protection can search mail arriving in Puerto

Rico from the mainland United States without first obtaining a

warrant. The government’s answer is no.”); see also Krystal

Cadillac-Oldsmobile GMC Truck, Inc. v. Gen. Motors Corp., 337

F.3d 314, 319 (3d Cir. 2003) (“[A] plaintiff, who has obtained

relief from an adversary by asserting and offering proof to

support one position, may not be heard later in the same court

to contradict himself in an effort to establish against the same

adversary a second claim inconsistent with his earlier

contention.” (internal quotation marks omitted)). That position

is not surprising, as Puerto Rico is a territory of the United

States. A person or thing traveling from the mainland United

States to Puerto Rico leaves United States territory and arrives

in United States territory. Given that circumstance, it would

seem that, constitutionally, a warrantless search of the

packages here may be permissible if, unlike a package arriving

in Puerto Rico, arrival in the Virgin Islands was the legal

equivalent of arrival in a non-United States territory.

      This Court recently addressed the domestic nature of the

United States Virgin Islands in the context of a tariff law. In

United States v. Ten Thousand Six Hundred & Seventy-Seven

Dollars ($10,677.00) in U.S. Currency, Representing 5,419 Puerto

Rican Lottery Tickets, No. CV 2016-12, 2018 WL 2745903, at *4
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 20

(D.V.I. June 7, 2018) (the “Puerto Rican Lottery Case”), this

Court was confronted with the question of whether the United

States Virgin Islands was a “foreign country” under 19 U.S.C. §

1305(a) (“Section 1305”), which provides that “[a]ll persons are

prohibited from importing into the United States from any

foreign country . . . any lottery ticket.” See 19 U.S.C. §

1305(a).

      In the Puerto Rican Lottery case, the Court reasoned:

        Section   1305(a)   forbids   an   individual   from
        “importing [certain goods] into the United States
        from any foreign country.” 19 U.S.C. § 1305(a)
        (emphasis added). The text references two geographic
        categories: the United States and foreign countries.
        It does not necessarily follow that there are only
        two dichotomous geographic categories for customs
        purposes: the United States customs territory (which
        excludes the Virgin Islands) and foreign countries
        (of which the Virgin Islands would be regarded as
        part). If that were the case, then the phrase “from
        any foreign country,” would be entirely superfluous
        as any good “import[ed] ... into the United States”
        would necessarily be imported from a foreign
        country. See id. (emphasis added).

Id. at *4. In addition to the plain language of the statute, the

Court also found that “[r]elevant caselaw pre-dating the passage

of 19 U.S.C. § 1305(a) also supports the conclusion that the

Virgin Islands is not a foreign country.” Id. at *6. The Court

explained:

        The Supreme Court first addressed whether a United
        States territory constituted a foreign country under
        the tariff laws in De Lima v. Bidwell. 182 U.S. 1,
        21 S. Ct. 743, 45 L.Ed. 1041 (1901). In that case,
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 21

        the Supreme Court considered whether a tariff
        statute that provided that certain duties “shall be
        levied, collected, and paid upon all articles
        imported from foreign countries” applied to articles
        imported from Puerto Rico. Id. at 180-181. The
        Supreme Court held that the statute did not apply.
        It reasoned, in pertinent part, that:
                Territory thus acquired can remain a
           foreign country under the tariff laws only
           upon one or two theories: Either that the word
           ‘foreign’ applies to such countries as were
           foreign at the time the statute was enacted,
           notwithstanding any subsequent change in their
           condition, or that they remain foreign under
           the tariff laws until Congress has formally
           embraced them within the customs union of the
           states.   The   first   theory   is  obviously
           untenable ... [A] country ceases to be foreign
           the instant it becomes domestic. So, too, if
           Congress saw fit to cede one of its newly
           acquired territories (even assuming that it
           had the right to do so) to a foreign power,
           there could be no doubt that from the day of
           such cession and the delivery of possession
           such territory would become a foreign country,
           and be reinstated as such under the tariff
           law. Certainly no act of Congress would be
           necessary in such case to declare that the
           laws of the United States had ceased to apply
           to it.
                The theory that a country remains foreign
           with respect to the tariff laws until Congress
           has acted by embracing it within the customs
           union presupposes that a country may be
           domestic for one purpose and foreign for
           another. It may undoubtedly become necessary,
           for the adequate administration of a domestic
           territory, to pass a special act providing the
           proper   machinery   and   officers,  as   the
           President would have no authority, except
           under the war power, to administer it himself;
           but no act is necessary to make it domestic
           territory if once it has been ceded to the
           United States. We express no opinion as to
           whether Congress is bound to appropriate the
           money to pay for it. This has been much
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 22

           discussed by writers upon constitutional law,
           but it is not necessary to consider it in this
           case, as Congress made prompt appropriation of
           the money stipulated in the treaty. This
           theory also presupposes that territory may be
           held indefinitely by the United States; that
           it may be treated in every particular, except
           for tariff purposes, as domestic territory;
           that laws may be enacted and enforced by
           officers of the United States sent there for
           that purpose; that insurrections may be
           suppressed,   wars    carried   on,   revenues
           collected, taxes imposed; in short, that
           everything may be done which a government can
           do within its own boundaries, and yet that the
           territory may still remain a foreign country.
           That this state of things may continue for
           years, for a century even, but that until
           Congress enacts otherwise, it still remains a
           foreign country. To hold that this can be done
           as matter of law we deem to be pure judicial
           legislation. We find no warrant for it in the
           Constitution or in the powers conferred upon
           this court. It is true the nonaction of
           Congress    may     occasion    a    temporary
           inconvenience; but it does not follow that
           courts of justice are authorized to remedy it
           by inverting the ordinary meaning of words.
        Id. at 197–98 (emphasis added). The Supreme Court
        subsequently reaffirmed, several times, that a
        United States territory is not a foreign country.
        See, e.g., The Diamond Rings, 183 U.S. 176, 22 S.
        Ct. 59, 46 L.Ed. 138 (1901) (reaching the same
        conclusion with respect to the Philippine Islands);
        Faber v. United States, 221 U.S. 649, 658, 31 S. Ct.
        659, 659, 55 L.Ed. 897 (1911)(holding that a most
        favored nation clause in a treaty with Cuba did not
        require the United States to extend to Cuba a
        preferential duty rate that had been granted to the
        Philippine Islands).
Id.

      While not directly on point, the reasoning in the Puerto

Rican Lottery Case provides some guidance here on the question
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 23

of whether the United States Virgin Islands is non-United States

territory for Fourth Amendment purposes, such that it should be

treated differently than Puerto Rico with respect to warrantless

searches of sealed packages travelling from the United States

mainland to a well-established United States territory.4 The

Court is aware of no precedent that would require treating the

United States Virgin Islands as a foreign country or non-United

States territory for the purposes of the Fourth Amendment.


      3. Application of the Fourth Amendment in the Virgin Islands


      While the Virgin Islands is “[o]bviously . . . not a

‘foreign country,’” it is not a state. Vento v. Dir. of Virgin

Islands Bureau of Internal Revenue, 715 F.3d 455, 466 (3d Cir.

2013). Rather, the Virgin Islands is “an unincorporated

territory of the United States.” Ballentine v. United States,

486 F.3d 806, 811 (3d Cir. 2007). The Third Circuit has opined

that “[a]n unincorporated territory is one that is not nearing



4 The Virgin Islands, like Puerto Rico, has been part of the United States for
more than a century. They each have local government, with local courts,
legislatures, and executives. See, e.g., Rodriquez v. 32nd Legislature of
Virgin Islands, 859 F.3d 199, 206 (3d Cir. 2017) (explaining that “the
[Revised Organic Act of 1954] divides the Virgin Islands government into
legislative, executive, and judicial branches and thereby ‘implicitly
incorporate[s] the principle of separation of powers into the law of the
territory’ (quoting Kendall v. Russell, 572 F.3d 126, 135 (3d Cir. 2009));
Buscaglia v. Dist. Court of San Juan, 145 F.2d 274, 283 (1st Cir. 1944) (“We
concede that the doctrine of separation of powers is implicit in the Organic
Act of Puerto Rico[, which divides the government of Puerto Rico into
legislative, executive, and judicial branches].”).
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 24

statehood and whose subjects do not enjoy full constitutional

guarantees. For example, Virgin Islands residents are not

permitted to vote in presidential elections, although they are

U.S. citizens. They are represented in Congress by a single non-

voting delegate.” Vooys, 901 F.3d at 177 n.10 (citations

omitted). The Fourth Amendment, however, is not among the

constitutional guarantees denied to Virgin Islanders. See 48

U.S.C. § 1561 (providing that “the first to ninth amendments

inclusive” “shall have the same force and effect there as in the

United States or in any State of the United States”).

      Indeed, it is well-settled that “[t]he Fourth Amendment

applies in the United States Virgin Islands.” United States v.

Mathurin, 561 F.3d 170, 174 n.3 (3d Cir. 2009); see also

Boumediene v. Bush, 553 U.S. 723, 758 (2008) (explaining that,

“as early as . . . 1922, the [U.S. Supreme] Court took for

granted that even in unincorporated Territories the Government

of the United States was bound to provide to noncitizen

inhabitants ‘guaranties of certain fundamental personal rights

declared in the Constitution.’” (quoting Balzac v. Porto Rico,

258 U.S. 298, 312 (1922)); Soto v. United States, 273 F. 628,

633 (3d Cir. 1921) (explaining that after the United States

acquired the United States Virgin Islands, “the fundamental law

of the Constitution guaranteeing certain rights to all within
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 25

its protection,” namely the law securing “natural or personal

rights” that are “enforced . . . by prohibition against

interference,” applied of its own force).

      4. Customs Zone Exclusion as a Basis for Hybrid Application
         of Fourth Amendment to United States Territory

      The Court will next consider whether, in spite of the

United States Virgin Islands’s status as a United States

Territory, there is nevertheless some type of border that would

justify warrantless searches on persons and things traveling

from the mainland United States to the United States Virgin

Islands.

      To appreciate the underpinnings that should inform any

border or customs zone discussion involving the Virgin Islands,

a brief review of some Virgin Islands history is warranted.

      On April 1, 1914, Christian the Tenth, King of Denmark, the

Vandals and the Goths, Duke of Slesvig, Holstein, Stormarn,

Ditmarsh, Lauenborg, and Oldenborg, sanctioned Danish Law No.

64-1914. Section 1 of that law, in pertinent part, provides:

        On all goods which are imported in St. Thomas and
        St. Jan, and which do not, according to § 2 below,
        enter duty free, an import duty of 6% of the value
        shall be imposed . . . .

Act No. 64-1914, concerning Custom House and Ships Dues in St.

Thomas and St. Jan, § 1 (Apr. 1, 1914), reprinted in 1 V.I.C.,

Historical Documents, Organic Act of 1936. In accord with Danish
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 26

Law No. 64-1914, an ordinance of the Colonial Council of St.

Thomas and St. Jan, approved on August 6, 1914, provided

guidance for the imposition and collection of import duties.

Colonial Council of St. Thomas and St. Jan Ordinance of August

6, 1914 (Aug. 6, 1914), reprinted in 1 V.I.C., Historical

Documents, Organic Act of 1936. Section 29 of the Ordinance

provided, in pertinent part, that

        [a]ll amounts derived from confiscations and fines,
        arising from this Ordinance, shall accrue to the
        Colonial Treasury . . . .

Id. at § 29.

      “When the United States purchased the Virgin Islands from

Denmark in 1917, laws were already in place which provided for

Customs duties to be levied upon goods coming into the Virgin

Islands, with the revenue going to the colonial treasury.”

Paradise Motors, Inc. v. Murphy, 892 F. Supp. 703, 704 (D.V.I.

1994) (quoting United States v. Chabot, 19 V.I. 28, 37, 531 F.

Supp. 1063, 1069 (D.V.I. 1982)). After purchasing the Virgin

Islands, Congress passed the Organic Act of 1917 (the “1917

Organic Act”). Section 4 of that act, codified at 48 U.S.C. §

1395, provides in relevant part that “the customs laws and

regulations” in the Virgin Islands in effect before the purchase
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 27

would “continue in force and effect.”5 Pub. L. No. 64-389, § 4,

39 Stat. 1132 (1917). In 1932, Congress amended the 1917 Organic

Act to provide: “The officials of the Customs and Postal

Services of the United Sates are hereby directed to assist the

appropriate officials of the municipality of Saint Croix, or of

the municipality of Saint Thomas and Saint John, in the

collection of these taxes.” Pub. L. No. 72-193, § 4, 47 Stat.

333 (1932).

        In 1936, Congress passed the Organic Act of 1936 (the “1936

Organic Act”). Section 36 of that act, codified at 48 U.S.C. §

1406i, provides in relevant part that, “[u]ntil Congress shall

otherwise provide, all laws concerning import duties and customs

in the municipality of Saint Thomas and Saint John now in effect

shall be in force and effect in and for the Virgin Islands.”




5   The Danish customs laws extended by the Act of 1917 referred primarily
           to the import duty established and enforced pursuant to two
           Danish laws, both enacted in 1914. The first law imposed a 6%
           “import duty” on all goods imported into St. Thomas and St.
           John. Danish Law No. 64 of April 1, 1914, concerning Custom
           House and Ships Dues in St. Thomas and St. Jan (“Danish Law
           No. 64”), reprinted in V.I. Code Ann., Historical Documents,
           69–74 (1967). The second law, Ordinance of August 6, 1914,
           promulgated rules for the collection of the import duty
           established by Danish Law No. 64. Ordinance of August 6, 1914,
           reprinted in V.I. Code Ann., Historical Documents, 74–81 (1967)
           (“Ordinance of 1914”).
               As originally enacted, these laws did not apply to the
           island of St. Croix; however in 1936 Congress made these Danish
           customs laws applicable throughout the Virgin Islands. 48
           U.S.C. § 1406i (1976).

Paradise Motors, Inc., 892 F. Supp. at 705.
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 28

Pub. L. No. 74-749, § 36, 49 Stat. 1816 (1936). Section 36 also

directed the Secretary of the Treasury to “designate the several

ports and sub-ports of entry in the Virgin Islands of the United

States and shall make such rules and regulations and appoint

such officers and employees as he may deem necessary for the

administration of the [local] customs laws in the Virgin Islands

of the United States.” Id.

      In 1954, Congress passed the Revised Organic Act. The

Revised Organic Act did not speak to the Danish custom laws

addressed in Section 36 of the 1936 Organic Act and Section 4 of

the 1917 Organic Act. Section 8 of the Revised Organic Act,

codified at 48 U.S.C. 1574, provided, however, that the “laws

made applicable to the Virgin Islands by or pursuant to the

[1936 Revised Organic] Act . . . and all local laws and

ordinances in force in the Virgin Islands . . . on the date of

approval of this Act shall, to the extent they are not

inconsistent with this Act, continue in force and effect.” Pub.

L. No. 83-517, § 7(c), 68 Stat 501 (1954). As such, Section 36

of the 1936 Organic Act remains in effect. See, e.g., Polychrome

Int’l Corp. v. Krigger, 5 F.3d 1522, 1534 n. 29 (3d Cir. 1993).

Under Section 28 of the Revised Organic Act, the “proceeds of

customs duties, . . . less the cost of collecting such duties,”
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 29

were to “be covered into the treasury of the Virgin Islands.”6

Pub. L. No. 83-517, § 28(a), 68 Stat 501 (1954).

      In 1977, Congress amended Section 8 of the Revised Organic

Act and added a subsection (f). See Pub. L. No. 95–134 (HR

6550), § 301(c), 91 Stat 1159 (1977). Subsection (f) provides:

        (f) Customs duty; duty-free importation; effect on
        other customs laws
          (1) The Legislature of the Virgin Islands may
          impose on the importation of any article into the
          Virgin Islands for consumption therein a customs
          duty. The rate of any customs duty imposed on any
          article under this subsection may not exceed--
            (A) if an ad valorem rate, 6 per centum ad
            valorem; or
            (B) if a specific rate or a combination ad
            valorem and specific rate, the equivalent or 6
            per centum ad valorem.
          (2) Nothing in this subsection shall prohibit the
          Legislature of the Virgin Islands from permitting
          the duty-free importation of any article.
          (3) Nothing in this subsection shall be construed
          as empowering the Legislature of the Virgin Islands
          to repeal or amend any provision in law in effect
          on the day before October 15, 1977, which pertains
          to the customs valuation or customs classification
          of articles imported into the Virgin Islands.

Id.; see also 48 U.S.C. § 1574(f).

      Under this authority, the Government of the Virgin Islands

enacted 33 V.I.C. § 525 (“Section 525”). Section 525 provides:




6 In 1980, Congress passed 48 U.S.C. § 1642a, which similarly provides that
“the proceeds of customs duties collected in the Virgin Islands less the cost
of collecting all said duties shall . . . be covered into the Treasury of the
Virgin Islands.” 48 U.S.C. § 1642a; see also Pub. L. No. 96-304, Title I, §
100, 94 Stat. 907 (1980).
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 30

        The amount of customs duty to be paid on any article
        of foreign origin imported into the Virgin Islands
        which article has been shipped from within the United
        States Customs Zone shall be that amount which when
        added to the duty paid to the United States on said
        article equals six percent of the value of the
        article when imported into the Virgin Islands. For
        the purpose of the preceding sentence, the amount of
        the duty paid in the United States shall be construed
        to be the greater of the following:
           (1) The amount of duty actually paid on said
           articles to the United States as shown on a
           receipt from the U.S. Customs Service or by other
           documentation acceptable to the U.S. Customs
           Service officials in the Virgin Islands.
           (2) The amount of duty that would be payable on
           said article to the United States based on the
           rates of duty on such articles shown in the tariff
           schedules of the United States, as amended (12
           U.S.C. § 1202), and the value of such article
           when imported into the United States.
        In the case of (2) above, documentation acceptable
        to the U.S. Customs Service officials in the Virgin
        Islands showing that the item has been shipped from
        within the United States Customs Zone shall be
        required of the importer. Should the amount of duty
        paid to the United States on an article as computed
        under (1) or (2) above be six percent or greater of
        the value of the article when imported into the
        Virgin Islands, then such article shall enter the
        Virgin Islands free of duty.
        For the purposes of this section, an article is not
        shipped from within the United States Customs Zone
        if it is shipped from a duty-free warehouse located
        in the United States, if it is transshipped through
        the United States without incurring a customs duty
        in the United States, or if it is shipped in any
        other manner which avoids the payment of a customs
        duty in the United States.

33 V.I.C. § 525. In addition, while the Virgin Islands repealed

all Danish laws when it adopted the Virgin Islands Code, it
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 31

exempted “the ‘Law concerning Custom House and Ship Dues in St.

Thomas and St. Jan’” from that repeal. See 1 V.I.C. § 6.

      As discussed above, Section 36 of the 1936 Organic Act

directed the Secretary of the Treasury to “make such rules and

regulations and appoint such officers and employees as he may

deem necessary for the administration of the customs laws in the

Virgin Islands of the United States.” 48 U.S.C. § 1406i.

Pursuant to that direction, the Secretary of the Treasury

promulgated 19 C.F.R. § 7.2. That regulation, in relevant part,

provides:

        The Secretary of the Treasury administers the
        customs laws of the U.S. Virgin Islands through the
        U.S. Customs and Border Protection. The importation
        of goods into the U.S. Virgin Islands is governed by
        Virgin Islands law; however, in situations where
        there is no applicable Virgin Islands law or no U.S.
        law specifically made applicable to the Virgin
        Islands, U.S. laws and regulations shall be used as
        a guide and be complied with as nearly as possible.
        Tariff classification of, and rates of duty
        applicable to, goods imported into the U.S. Virgin
        Islands are established by the Virgin Islands
        legislature.

19 C.F.R. § 7.2(c); see also Virgin Islands Port Auth. v. United

States, 136 Fed. Cl. 7, 8–9 (2018) (“As a part of the Treasury

Department, CBP’s authority to administer customs law in the

Virgin Islands derives from the 1936 Revised Organic Act which

designated the Secretary of Treasury as administrator of Virgin

Islands customs law.”); United States v. Wray, No. CR. 2002-53,
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 32

2002 WL 31628435, at *3 (D.V.I. June 17, 2002) (“[T]he executive

branch maintains jurisdiction over the administration of customs

laws within the Virgin Islands by virtue of the language of

section 36 of the 1936 Organic Act.”).

      As authorized by Congress, the Government of the Virgin

Islands imposes duties on many items of foreign origin that may

be imported into the United States Virgin Islands. See 33 V.I.C.

§ 525 (authorizing collection of customs duty on “any article of

foreign origin imported into the Virgin Islands[,] which . . .

has been shipped from within the United States Customs Zone,” in

addition to duties collected in the United States). An

obligation to pay customs duties arises when certain items cross

from the mainland United States into the United States Virgin

Islands. Arguably then, some type of border--or an approximation

of one--exists between the United States Virgin Islands and the

rest of the United States with respect to items of foreign--that

is, non-United States--origin leaving the mainland and entering

the Virgin Islands. Significantly, however, while the

enforcement of Virgin Islands customs laws is assisted by

federal officials, the customs laws with respect to imported

goods are not federal but territorial laws. See Pollard, 326

F.3d at 401; Hyde, 37 F.3d at 121. While routine warrantless

border searches would aid in enforcing the custom laws of the
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 33

Virgin Islands, the interest of the United States in the

enforcement of territorial law is certainly no greater than the

interest of the United States in enforcing its own Constitution.7

Further, in Hyde, the Third Circuit found significant that

Congress, through 19 U.S.C. § 1467, had “specifically authorized

customs inspections when travelers enter the United States from

the Virgin Islands and other United States possessions in the

same manner as if the traveler had come from a foreign country.”



7     With respect to the individual’s interest, it is unclear how long the
United States has been conducting routine warrantless searches of incoming
mail. U.S. customs regulations provide that “all mail arriving from outside
the U.S. Virgin Islands which is to be delivered within the U.S. Virgin
Islands, is subject to Customs examination.” 19 C.F.R. § 145.2. This broad
asserted authority seems at odds with another regulation, which clarifies
that “[f]irst class mail originating in the Customs territory of the United
States and arriving in the U.S. Virgin Islands, which is to be delivered
within the U.S. Virgin Islands, shall not be opened unless: (1) A search
warrant authorizing that action has been obtained from an appropriate judge
or United States magistrate, or (2) The sender or the addressee has been
given written authorization for the opening.” 19 C.F.R. § 145.3; see also 19
C.F.R. § Pt. 145, Policy (“Customs officers and employees shall not open
first class mail arriving in the U.S. Virgin Islands for delivery there, if
it originated in the Customs territory of the United States, unless a search
warrant or written authorization of the sender or addressee is obtained.”).
      Further, to the extent these searches have been consistently conducted,
there is less cause to find “sufficient public knowledge of the distinctive
status of the Virgin Islands to alert” those sending mail to the Virgin
Islands that their packages may be searched without a warrant. See id.
Individuals departing the Virgin Islands for the United States pass through a
customs checkpoint. This is an obvious signal to travelers that leaving the
Virgin Islands and entering a state is somewhat different than traveling from
one state to another. Individuals entering the Virgin Islands from a state
pass through no such obstacles that would alert them of the fact that leaving
a state and entering the Virgin Islands is materially different than
traveling between the states.
      In sum, the Court finds that the government’s interest in conducting
the type of search at issue here is less compelling than the government’s
interest in conducting the searches at issue in Hyde. In addition, the
intrusion on privacy here is more significant than the intrusion presented in
Hyde. Balancing these interests, the Court holds that the warrantless
searches of the sealed mail packages in this matter were not reasonable.
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 34

See Hyde, 37 F.3d at 121. The Court is aware of no statutory

authority authorizing similar inspections of persons or items

entering the United States Virgin Islands from the United States

mainland.

      Moreover, there is no Supreme Court authority that supports

the proposition that recognition, or imposition, of a tax,

impost, or duty on sealed items traveling from a State into a

United States territory creates a border between the United

States territory and the State, at which border there is no

Fourth Amendment protection that attaches to the individual

whose sealed package travels from the State to the United States

Territory.

      To be sure, there is appellate authority recognizing the

exclusion of the Virgin Islands from the United States customs

zone. See Hyde, 37 F.3d at 122.   The Third Circuit has not

extended this recognition to items traveling from the mainland

to the United States Virgin Islands. Indeed, the government has

directed the Court to no such authority; and the Court is aware

of none.

      Further, no authority has acknowledged that the primary

purpose of the customs zone exclusion was to create a vehicle

for revenue enhancement in the then newly acquired Virgin

Islands and its developing economy. Yet, that is precisely what
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 35

the relevant legislative history indicates. See Anti-Smuggling

Act: Hearings on H.R. 5496 Before the Comm. on Ways and Means,

74th Cong. 61 (1935) (“MR. HILL. Why are the Virgin Islands

excepted [from the tariff act’s definition of the ‘United

States’]? MR. MURPHY. The duties in the Virgin Islands are

collected under the old Danish law. At the time the Virgin

Islands came over to us that law was in effect. The collection

of duties, of course, comes under this Government, but the old

law remained in effect, and the duties go to the islands

themselves.”); H. Rep. No. 1505, at 6 (1917) (explaining that

provision in 1917 Organic Act leaving Danish customs laws in

effect was intended to raise “import duties to support the

government of the islands”). Indeed, in 1914, the import duty

was conceived as a tool to augment and support the then-Danish

“Colonial Treasury.” Thereafter, when Congress continued

collection of the import duty, through the mechanism of a

customs zone exclusion, it was a device to support the local

Virgin Islands economy. It is     beyond peradventure that Congress

did not conceive of the customs zone exclusion as a device to

weaken “fundamental personal rights guaranteed in the

Constitution,” Boumediene, 553 U.S. at 758 (internal quotation

marks omitted), such as those enshrined in the Fourth Amendment.

The Court is aware of no organic Congressional decision or
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 36

enactment about the Virgin Islands suggesting that the customs

zone exclusion was to be a vehicle for a diminished view of

Constitutional protections afforded sealed items sent from the

mainland to the Virgin Islands, and the government has cited

none.8

      Finally, the rationale for a border, and the border search

exception, is to keep out of the United States, or protect

against, those things which are outside of its border. See

United States v. Montoya de Hernandez, 473 U.S. 531, 537 (1985)

(“Since the founding of our Republic, Congress has granted the

Executive plenary authority to conduct routine searches and

seizures at the border, without probable cause or a warrant, in

order to regulate the collection of duties and to prevent the

introduction of contraband into this country.”). Recognizing

that purpose, the Supreme Court has counseled:

         The border-search exception is grounded in the
         recognized right of the sovereign to control, subject
         to   substantive    limitations   imposed    by   the


8 Any argument that the Virgin Islands’s status as a territory warrants a
different conclusion is similarly unavailing. Indeed, the Third Circuit, in
another context, has recognized the vigor of a Constitutional mandate
implicit in legislation affecting the territory. See JDS Realty Corp. v.
Gov’t of Virgin Islands, 824 F.2d 256, 259 (3d Cir. 1987), judgment vacated
on other grounds, 484 U.S. 999 (1988) (“That the Virgin Islands is an
unincorporated territory is of no consequence in terms of the constitution’s
grant of affirmative power to Congress to regulate interstate commerce. . . .
We conclude that the powers granted to Congress by the commerce clause are
implicit in the territorial clause.”).
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 37

       Constitution, who and what may enter the country. .
       . .The critical fact is that the envelopes cross the
       border and enter this country. . . . It is their
       entry into this country from without it that makes a
       resulting search “reasonable.”

Ramsey, 431 U.S. at 620 (emphasis added).

      It is axiomatic that those things that originate in, and

stay within, the territory of the United States remain free from

border searches.9 A central point highlighted by the Supreme

Court in its border search jurisprudence is that items subject

to a border search enter the country “from without it.” See id.

(emphasis added); see also Almeida-Sanchez v. United States, 413

U.S. 266, 272 (1973) (“‘Travellers may be so stopped in crossing

an international boundary because of national self protection

reasonably requiring one entering the country to identify

himself as entitled to come in, and his belongings as effects

which may be lawfully brought in.’” (quoting Carroll v. United

States, 267 U.S. 132, 154 (1925)). The sealed packages that




9 Thus, in the context of border searches, the following syllogism should hold
true.
         (a) Sealed packages originating in a State mailed to a United
             States destination are packages that travel and remain
             within the United States.
         (b) Packages that travel and remain within the United States
             enjoy the protection of the Fourth Amendment from
             warrantless searches.
         (c) Therefore, sealed packages originating in a State that are
             mailed to a United States destination enjoy the protection
             of the Fourth Amendment from warrantless searches.
The argument advanced by the government here challenges that logic.
Indeed, the government’s position causes the syllogism to implode.
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 38

arrived in the United States Virgin Islands did not come from

“without” the country.

      Accordingly, the Court will grant Baxter’s motion to

suppress.

                                  III. CONCLUSION

      The Fourth Amendment of the United States Constitution has

protected individuals from unreasonable warrantless searches

since its existence. That protection has been recognized by the

United States Supreme Court as extending to sealed mail among

and between United States residents within United States

territory. The circumstances giving rise to this case--

warrantless searches of sealed mail packages sent from the

United States mainland to the United States Virgin Islands--

raise several questions.

      First, does the Fourth Amendment apply in the United States

Virgin Islands? For almost a century, this Court has addressed

challenges to alleged violations of the Fourth Amendment by law

enforcement.10 Significantly, the recognition of the Fourth



10See, e.g., United States v. Wright, 493 Fed. App’x 265, 271 (3d Cir. 2012)
(“Having settled that the warrants were deficient, we turn to the issue of
whether their deficiencies, when coupled with the law enforcement conduct
here, require suppression of the evidence found during the search.”); United
States v. Varlack Ventures, 149 F.3d 212, 216 (3d Cir. 1998) (“[W]e have no
need to decide whether Fredericks enjoyed a reasonable expectation of privacy
in the public areas of his vessel since, even if he did, the Coast Guard
officers fulfilled the requirements for conducting a warrantless search of
his vessel.”); United States v. Williams, 612 F.2d 735, 739 (3d Cir. 1979)
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 39

Amendment’s protection in the United States Virgin Islands has

been unchallenged.

      Second, to the extent that the Fourth Amendment applies in

the United States Virgin Islands, does it exist in some hybrid

form such that its protections fade, to some degree, merely

because a sealed package originating in the United States

mainland arrives in the United States Virgin Islands? The

position taken by law enforcement here suggests that a

Congressional act or administrative procedure that excludes the

United States Virgin Islands from the United States Customs Zone

does so in a way that denatures the Fourth Amendment such that

its full protection, which exists for citizens that send sealed

packages from the mainland to Puerto Rico,11 fails to protect

those citizens who send sealed packages from the mainland to the

United States Virgin Islands.




(“Exigent circumstances therefore existed, and we see no reason to second-
guess their tactical decision to deny the suspect the advantages that delay
to procure a warrant would have presented.”); Gov’t of V.I. v. Rijos, 285 F.
Supp. 126, 132 (D.V.I. 1968) (“Since the issuance of the search warrant in
this case was based upon sufficient probable cause, the subsequent search
will not be deemed invalid on this basis.”); People v. Fisher, 2 V.I. 395,
399 (Police Ct. 1953) (“That no warrant shall issue but upon probable cause
supported by oath or affirmation and particularly describing as the place to
be searched and the persons or things to be seized.”).
11 Puerto Rico is within the United States Customs Zone. See 19 U.S.C. §

1401(h) (“The term ‘United States’ includes all Territories and possessions
of the United States except the Virgin Islands, American Samoa, Wake Island,
Midway Islands, Kingman Reef, Johnston Island, and the island of Guam.”).
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 40

      The Court is not persuaded that the Constitution supports

such a position. See, e.g., Marbury v. Madison, 5 U.S. 137, 180

(1803) (“[A] law repugnant to the constitution is void; . . .

courts, as well as other departments, are bound by that

instrument.” (emphasis omitted)). Indeed, the Fourth Amendment

is pregnant with protection against warrantless searches of

citizens and their effects, including sealed packages, houses,

papers and effects.12 Neither the existence nor vigor of those

protections is compromised because the destination of a sealed

package from the United States mainland happens to be the United

States Virgin Islands.

      To the extent that the government engages in warrantless

searches because it is tactical to do so, as it has indicated in

this case and a related case, see Suppression Hr’g Tr., ECF No.

99 at 116:4-14 (“THE COURT: . . . Why not get a warrant to just

search [packages] and avoid all of this? MS. VLASOVA: Your

Honor, as law enforcement strategy and tactic . . . .”);




12The Supreme Court has recognized as much, instructing: “Letters and other
sealed packages are in the general class of effects in which the public at
large has a legitimate expectation of privacy.” Jacobsen, 466 U.S. at 114.
The packages here are no different.
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 41

Suppression Hr’g Tr., Crim. No. 1:17-11, ECF No. 85 at 4:23-5:1

(“Q: Was there a specific target that was causing you to perform

this search?    A: No, ma’am. Just doing everything at random.”),

it elevates expediency over the Constitution in a way it

admittedly would never do in a state or Puerto Rico, and it does

so unlawfully. Where that happens it is worth recalling the

Supreme Court’s admonition:

        The needs of law enforcement stand in constant
        tension with the Constitution’s protections of the
        individual against certain exercises of official
        power. It is precisely the predictability of these
        pressures that counsels a resolute loyalty to
        constitutional safeguards.

Almeida-Sanchez, 413 U.S. at 273. Finally, the sine qua non for

a border search is that the item enter the country from without.

That threshold condition never occurred. In sum, where, as here,

law enforcement conducts warrantless searches of sealed packages

sent from the United States mainland to the United States Virgin

Islands, law enforcement runs afoul of the Constitution.13




13In light of clear Supreme Court authority, it would seem to behoove law
enforcement to obtain a search warrant before searching any sealed mail
letter, package, or “wrapped parcel” travelling in any direction between the
Virgin Islands and the mainland. Given that such “effects” are in the custody
and control of law enforcement, and there is no danger of loss or destruction
of the effect, it would seem constitutionally prudent, and a minor task, to
obtain a search warrant.
United States v. Baxter, et al.
Criminal No. 2017-24
Order
Page 42

      The premises considered, it is hereby

      ORDERED that the Court’s order at the June 4, 2018,

suppression hearing denying in part the motion to suppress

docketed at ECF Number 79 is VACATED; it is further

      ORDERED that the motion to suppress docketed at ECF Number

79 is GRANTED; and it is further

      ORDERED that the physical evidence recovered from the

warrantless searches conducted on March 31, 2017, and April 3,

2017, is SUPPRESSED.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
